t c memo united_states tax_court jason christopher bennett and kirsten pauline bennett commissioner of internal revenue respondent petitioners v docket no filed date jason christopher bennett and kirsten pauline bennett pro sese michael w berwind and linette b angelastro for respondent memorandum opinion guy special_trial_judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction on the ground that no notice_of_deficiency or notice_of_determination has been issued that would permit petitioners to invoke the court’s jurisdiction petitioners husband and wife oppose respondent’s motion as discussed in detail below we will grant respondent’s motion to dismiss for lack of jurisdiction background3 on date petitioners filed a joint form_1040 u s individual_income_tax_return for the taxable_year reporting tax due of dollar_figure they did not remit payment with the tax_return on date the internal_revenue_service irs assessed the following items tax of dollar_figure interest of dollar_figure an addition_to_tax of dollar_figure for failure to pay estimated_tax an addition_to_tax of dollar_figure for failure_to_file a timely tax_return and an addition_to_tax of dollar_figure for failure to timely pay the tax the irs later applied petitioners’ overpayments for the taxable years and totaling dollar_figure to offset a portion of petitioners’ unpaid tax_liability for 1unless otherwise indicated all section references are to the internal_revenue_code as amended monetary amounts are rounded to the nearest dollar 2petitioners resided in california at the time the petition was filed 3the following facts which are not in dispute are drawn from the parties’ pleadings respondent’s motion petitioners’ responses and supporting documents in date petitioners submitted to the irs a form 1040x amended u s individual_income_tax_return for reporting a loss and no tax due the irs did not process the amended_return and instead treated it as petitioners’ claim_for_refund the irs examination_division and the office of appeals reviewed petitioners’ amended_return for in conjunction with an examination of their tax_return for and found that they had realized a net_operating_loss of dollar_figure in that was available for carryback to as a consequence of that adjustment and other findings the irs concluded that petitioners’ correct income and self-employment_tax liability for was dollar_figure the adjustments described above were recorded on form_3610 audit statement dated date and form_5278 statement--income tax changes form_3610 reflected an overassessment of dollar_figure of income_tax on petitioners’ account for and included statements that r estricted interest applies for tax_year and y our claim_for_refund totaling dollar_figure for tax_year ended has been considered and allowed in part by appeals in the preparation of this settlement computation 4there is no clear explanation in the record for the reference to a refund claim totaling dollar_figure form_5278 provided a detailed schedule of various adjustments to petitioners’ income for along with computations of their correct_tax liability form_5278 line which provides a space to identify penalties and additions to tax was left blank on date petitioners signed form_2297 waiver of statutory notification of claim disallowance for the year in issue form_2297 stated that petitioners had claimed a refund of dollar_figure that dollar_figure of the claim had been disallowed and that petitioners had waived the requirement under sec_6532 that the irs send a notice of claim disallowance by certified or registered mail the form_2297 further stated that the two-year period for filing a refund_suit would begin to run immediately accounting for the adjustments described above the irs abated a portion of the previously assessed tax and additions to tax leaving petitioners responsible for tax of dollar_figure additions to tax of dollar_figure and interest of dollar_figure--a total_tax liability of dollar_figure for petitioners’ were credited with total payments of dollar_figure and they received a modest refund in early in date petitioners contacted the taxpayer_advocate_service tas to seek help in obtaining a further refund for in date they received an additional refund of dollar_figure for the year in issue on date petitioners submitted to the irs a form_843 claim_for_refund and request for abatement for seeking a refund or abatement of dollar_figure petitioners attached a statement to the form_843 explaining that they had entered into a settlement agreement with the irs absolving them of any liability for any additions to tax or interest for the year in issue the irs did not issue a notice_of_determination to petitioners or otherwise act on their claim_for_refund or abatement on date petitioners filed a petition with the court as previously indicated respondent maintains that the court lacks jurisdiction in this case discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 jurisdiction must be shown affirmatively and 5there is no clear explanation in the record for the adjustments underlying this refund petitioners bear the burden of proving that they have properly invoked the court’s jurisdiction see eg 114_tc_268 aff’d 22_fedappx_837 9th cir the court’s jurisdiction to redetermine an income_tax deficiency under sec_6213 depends upon the issuance of a notice_of_deficiency and a timely filed petition see 93_tc_22 90_tc_142 where a taxpayer has properly invoked the court’s jurisdiction to redetermine a deficiency sec_6512 and authorizes the court to determine that a taxpayer has made an overpayment of income_tax and if necessary to order the commissioner to refund the overpayment see green- thapedi v commissioner 126_tc_1 independent of the court’s jurisdiction to redetermine a tax_deficiency sec_6404 authorizes the court to review the secretary’s denial of a taxpayer’s request to abate an assessment of interest see 109_tc_92 for claims for abatement of interest filed with the secretary on or before date sec_6404 vests the court with jurisdiction to determine whether the secretary’s failure to abate interest was an abuse_of_discretion if such action is brought within days after the date of the mailing of the secretary’s final_determination not to abate such interest in the consolidated appropriations act pub_l_no div q protecting americans from tax hikes act path act of sec_421 sec_129 stat pincite congress recently amended sec_6404 to expand the opportunity for judicial review of taxpayer claims for abatement of interest sec_6404 now provides that a taxpayer may file a petition invoking the court’s jurisdiction under that section in the event the secretary fails to issue a notice_of_determination to the taxpayer within days after he or she has filed a request for abatement of interest the path act was enacted on date and congress made the amendment to sec_6404 effective for claims for abatement of interest filed with the secretary after that date path act sec_421 sec_129 stat pincite petitioners offer alternative theories in support of the court’s jurisdiction in this case first while acknowledging that respondent has not issued a notice_of_deficiency to them for petitioners contend that respondent failed to comply with the terms of a settlement agreement and therefore the court should treat 6the taxpayer must also meet the requirements referred to in sec_7430 respondent as having failed to issue a refund in accordance with a final order of the tax_court over which this court would have jurisdiction under code sec_6512 and tax_court rule petitioners’ argument suffers from more than one flaw suffice it to say that inasmuch as respondent has not issued a notice_of_deficiency to petitioners for and they have not properly invoked the court’s jurisdiction to redetermine a deficiency under sec_6213 the court lacks jurisdiction to determine an overpayment of income_tax under sec_6512 at best petitioners’ argument amounts to an appeal to the court to assume jurisdiction upon equitable considerations however as a court of limited jurisdiction we may not apply equitable principles to assume jurisdiction over a matter not authorized by statute see 95_tc_617 and cases cited thereat petitioners assert in the alternative that sec_6404 vests the court with jurisdiction because the secretary failed to issue a notice_of_determination to them within days of the date that they filed form_843 petitioners’ reliance on sec_7121 and sec_7122 prescribe the exclusive means for effecting a settlement or compromise binding on both the taxpayer and the commissioner colebank v commissioner tcmemo_1977_46 aff’d without published opinion 610_f2d_999 d c cir the record does not reflect that the parties entered into a binding settlement agreement for the year in issue sec_6404 is misplaced as discussed above the recent amendment to that provision which expands the opportunity for judicial review in cases in which the secretary fails to act within days after the date of filing of a claim_for_abatement of interest is effective only for claims for abatement of interest filed after date because petitioners filed form_843 with the irs in date they cannot take advantage of the court’s expanded jurisdiction under sec_6404 as amended without a notice_of_deficiency or notice of final_determination not to abate interest petitioners lack a ticket to the tax_court and their attempt to invoke the court’s jurisdiction in this case must fail see banat v commissioner t c pincite consistent with the foregoing we will grant respondent’s motion to dismiss for lack of jurisdiction to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
